IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


NOREEN LEWIS                        : No. 10 EAL 2015
                                    :
                                    :
           v.                       : Petition for Allowance of Appeal from the
                                    : Order of the Superior Court
                                    :
TOYOTA MOTOR CORP., TOYOTA          :
MOTOR ENGINEERING &                 :
MANUFACTURING NORTH AMERICA, :
INC., TOYOTA MOTOR SALES USA,       :
INC., TOYOTA MOTOR NORTH            :
AMERICA, INC., TOYOTA INDUSTRIES :
NORTH AMERICA, INC., PHILLY CAR     :
SHARE, INC., MCMAHON LEASING,       :
INC., CENTRAL CITY TOYOTA,          :
TOYOTA ARDMORE AND M & B PAUL, :
INC.                                :
                                    :
                                    :
PETITION OF: M & B PAUL, INC. D/B/A :
ARDMORE TOYOTA AND CENTRAL          :
CITY TOYOTA (IDENTIFIED IN THE      :
CAPTION AS CENTRAL CITY TOYOTA, :
TOYOTA ARDMORE AND M & B PAUL, :
INC.)                               :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.